EXHIBIT 10.1

SEARS HOLDINGS CORPORATION

RESTRICTED STOCK AWARD AGREEMENT

Month Day, Year

FName MI. LName

Title

Pursuant to action taken by Sears Holdings Corporation (the “Company”) under the
Sears Holdings Corporation 2006 Stock Plan (the “Plan”), you have been awarded
restricted shares of Sears Holdings Corporation common stock, as detailed below.
This award is subject to all of the terms and conditions of the Plan. In the
event of any difference between the provisions of this Agreement and the terms
of the Plan, the terms of the Plan will control.

1. Vesting. Provided you remain employed with the Company and its wholly-owned
subsidiaries through the vesting date below and subject to Section 2, the
restricted shares shall become 100% vested on the vesting date.

 

Date of Grant

   Grant Value      Grant Price      Restricted  Shares
Granted(1)      Vesting Date  

Month Day, Year

   $ XXX,XXX       $ XX.XX         X,XXX         Month Day, Year   

 

(1) 

Rounded to the nearest whole share

2. Forfeiture. Restricted shares shall be automatically canceled and forfeited
upon (a) termination of your employment with the Company and its wholly-owned
subsidiaries prior to vesting or (b) your demotion below the level of Vice
President prior to vesting. If you incur a severance-related leave of absence
prior to vesting, any unvested restricted shares shall be automatically canceled
and forfeited upon the first day of such leave.

3. Non-Transferability. Prior to vesting, the restricted shares may not be sold,
pledged, assigned or otherwise transferred. The transferability of the
restricted shares shall also be limited by any legend restricting
transferability on any certificates representing such shares.

4. Evidence of Shares. No physical certificates for your restricted shares will
be issued to you. Instead, your restricted shares will be evidenced by
certificates held by or on behalf of the Company, in book-entry form, or
otherwise, as determined by the Company.

5. Shareholder Rights. With respect to the restricted shares, you are entitled
to all the rights of a holder of an equivalent number of unrestricted common
shares of the Company, except as otherwise provided in the Plan and this
Agreement. Specifically, you are entitled to voting rights on the restricted
shares and, in the event that the Company declares a regular cash dividend, you
are entitled to receive such dividends paid with respect to the restricted
shares (free of vesting requirements). You will not be entitled to voting or
dividend rights with respect

 

1



--------------------------------------------------------------------------------

to record dates occurring before the date the restricted shares were granted to
you, nor with respect to record dates occurring on or after the date, if any, on
which you forfeit the restricted shares.

6. Taxes. Delivery of the shares granted under this Award is conditioned upon
you satisfying the applicable withholding obligations. You are required to pay
withholding taxes due under applicable law in cash or, at the Company’s option,
through the surrender of shares whose value equals the taxes due. If the Company
withholds shares to satisfy any required withholding, such shares shall be
valued at their fair market value on the date such shares become taxable as
wages. The fair market value of a share on any date shall be the reported
closing price on that date for such shares on the principal securities exchange
or market on which the shares are then listed or admitted to trading or, if the
Company’s common shares are not traded on that date, on the next preceding date
on which the shares were traded. If you are an officer of the Company who is
subject to Section 16(b) of the Securities Exchange Act of 1934, any shares
withheld to satisfy such tax withholding requirements may be subject to certain
restrictions and reporting requirements.

7. Prospectus. The prospectus delivered to you in connection with this award
contains additional information concerning the Plan, including additional tax
information.

8. Amendments and Adjustments. The Compensation Committee of the Company’s Board
of Directors (the “Committee”) may from time to time amend the terms of this
Agreement to the extent permitted under the terms of the Plan, and the
restricted shares are subject to adjustment in a manner that the Committee
determines to be appropriate and equitable in the event of a corporate
transaction involving the Company.

9. Interpretation of Agreement and Plan. The Committee shall have sole power to
interpret and construe any provisions of this Agreement or the Plan. Any such
interpretation or construction made by the Committee shall be final and binding
on all persons.

10. Grant Not to Affect Employment or Service. The grant of the restricted
shares shall not confer any right for you to continue in the employment or
service of the Company or its affiliates.

11. Confidentiality. By accepting this award, you agree and acknowledge that at
all times, and notwithstanding any vesting or forfeiture of this award, you will
hold in strict confidence and will not disclose the terms of this award to any
third party, except to your spouse, financial advisor or legal counsel or as
otherwise required by law. In the event you disclose such information to your
spouse, financial advisor or legal counsel, such individual(s) shall also be
bound by the confidentiality obligations set forth herein.

12. Governing Law. To the extent not preempted by federal law, this Agreement
shall be governed by and construed in accordance with the laws of the State of
Illinois.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Restricted Stock Award
Agreement.

 

SEARS HOLDINGS CORPORATION

 

By:   J. David Works Title:    SVP and President, Talent and   Human Capital
Services

 

GRANTEE

 

FName MI. LName

 

3